       Case 1:19-cv-02987-MLB Document 3-1 Filed 07/05/19 Page 1 of 17




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


VERNICE COLE,

            Plaintiff,

v.
                                            CIVIL ACTION NO. 1:19-cv-02987
THE COLLECTION APARTMENTS;
KRISTEN MCNEAL; REGINAL
MALCOM; REALPAGE, INC.; and
STEVE WINN,

            Defendants.



        REALPAGE, INC’S
                  INC'S MEMORANDUM IN SUPPORT OF ITS
          MOTION TO DISMISS PLAINTIFF’S
                            PLAINTIFF'S COMPLAINT

      RealPage, Inc. ("RealPage"),
                     (“RealPage”), by counsel, hereby moves to dismiss Plaintiff

Vernice Cole’s
        Cole's Complaint pursuant to Federal Rules of Civil Procedure 12(b)(2)

and 12(b)(6). In support of its motion, RealPage states as follows:

I.    Introduction

      Plaintiff’s
      Plaintiff's half-page Complaint is nearly incomprehensible. She purports to

bring a lawsuit against five separate defendants, including RealPage. She lists

claims for fraud, defamation, violation of the Fair Credit Reporting Act ("FCRA"),
                                                                         (“FCRA”),

               “civil violation,"
an unspecified "civil violation,” and housing discrimination.         The Complaint,
       Case 1:19-cv-02987-MLB Document 3-1 Filed 07/05/19 Page 2 of 17




however, does not contain any specific factual allegations relating to Defendant

RealPage.

      RealPage is a tenant screening company that provides potential landlords

with software to request and create background screening reports on housing

applicants. These reports include information such as an applicant's
                                                         applicant’s credit history,

where applicable. Though not clear from the Complaint, Plaintiff may be alleging

that RealPage reported false credit information to co-defendant the Collections

Apartments, a housing development located in Georgia.

                               Plaintiff’s claims against RealPage for two
      The Court should dismiss Plaintiff's

reasons. First, this Court lacks personal jurisdiction over RealPage. RealPage is

not a citizen of Georgia, and Plaintiff does not allege that RealPage committed any

specific conduct in the state. Second, Plaintiff’s
                                       Plaintiff's Complaint is an impermissible

“shotgun” complaint in which Plaintiff does not allege specific facts supporting her
"shotgun"

claims and does not identify the defendant each of her claims are alleged against.

This type of pleading is not permitted in the Eleventh Circuit and is grounds for

dismissal.

II.   Relevant Facts

      On May 8, 2019, Plaintiff filed a complaint against five separate defendants:

the Collection Apartments, Kristen McNeal, Reginal Malcolm, RealPage, and




                                        -2-
       Case 1:19-cv-02987-MLB Document 3-1 Filed 07/05/19 Page 3 of 17




Steve Winn. The Complaint does not contain any allegations that specifically

identify conduct RealPage committed. The Complaint purports to allege causes of

action for "False
           “False Reporting (Improper screening report) Fraud, False Light

                                                                     FCRA.”
(Defamation), Civil Violation, Housing Discrimination, and Violating FCRA."

Compl., p. 1. However, Plaintiff does not identify which causes of action are

brought against which defendant(s). Further, the Complaint contains only one

sentence of factual allegations that reads: "Failed
                                            “Failed to research or verify before

reporting false, defamatory, maligning, malic discriminating information."
                                                             information.”

Compl., p. 1. Given the dearth of any factual allegations against RealPage, the

Court must dismiss the Complaint at the pleadings stage.

III.   Standard of Review

       A motion to dismiss tests the sufficiency of the complaint against the legal

standard set forth in Rule 8: "a
                              “a short and plain statement of the claim showing that

the pleader is entitled to relief.”
                           relief." Fed. R. Civ. P. 8(a)(2). A complaint "requires
                                                                         “requires

more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action will not do."
                         do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 127

S.Ct. 1955, 167 L.Ed.2d 929 (2007). To state a claim with sufficient specificity

requires that the complaint have enough factual matter, which when taken as true,




                                        -3-
       Case 1:19-cv-02987-MLB Document 3-1 Filed 07/05/19 Page 4 of 17




demonstrates the required elements of the claim. Watts
                                                 Watts v. Fla. Int'l Univ., 495 F.3d

1289, 1296 (11th Cir. 2007); Hill v. White,
                                     White, 321 F.3d 1334, 1335 (11th Cir. 2003).

IV.   Legal Argument and Authority

      The Court should dismiss Plaintiff’s
                               Plaintiff's Complaint against RealPage because

(1) the Court lacks personal jurisdiction over RealPage and (2) the Complaint fails

to state a plausible claim.

      A.     The Court Lacks Personal Jurisdiction Over RealPage

      Plaintiff bears the "burden
                          “burden of establishing a prima facie case of personal

jurisdiction.” Stubbs v. Wyndham
jurisdiction."           Wyndham Nassau Resort & Crystal Palace Casino, 447

                (11th Cir. 2006). To determine if personal jurisdiction is present,
F.3d 1357, 1360 (11th

the Court must engage in a two-part inquiry. Lockard v. Equifax, Inc., 163 F.3d

           (11th Cir. 1998). "The
1259, 1265 (11th             “The First step involves determining whether the

forum state's
      state’s long-arm statute provides a basis for jurisdiction."
                                                    jurisdiction.” Id. If the long-

arm statute provides a basis for jurisdiction, the Court must then "determine
                                                                   “determine

whether there are sufficient minimum contacts between the forum state and the

defendants to satisfy the Fourteenth Amendment Due Process Clause’s
                                                           Clause's notions of

fair play and substantial justice."
                          justice.” Id.




                                          -4-
                                          -4
       Case 1:19-cv-02987-MLB Document 3-1 Filed 07/05/19 Page 5 of 17




            1.      The Georgia Long-Arm Statute Does Not Provide a Basis
                    for Personal Jurisdiction Over RealPage

      Under Georgia’s
            Georgia's long-arm statute, a court may exercise personal jurisdiction

over any non-resident if the non-resident (1) transacts any business in Georgia; (2)

commits a tortious act or omission within Georgia, except defamation; or (3)

commits a tortious injury in Georgia caused by an act or omission outside the state

if the non-resident solicits business in-state. Lockard v. Equifax, Inc., 163 F.3d

1259, 1265 (11th Cir. 1998). With respect to corporate defendants, "long-arm
                                                                   “long-arm

jurisdiction in George expressly depends on the actual transaction of business —
                                                                               – the

doing of some act or consummation of some transaction —
                                                      – by the defendant in the

state.” Diamond Crystal, 1260.
state."

      The Complaint does not allege that RealPage transacted business, committed

a tortious act or omission, or committed a tortious injury in Georgia. Even if

Plaintiff were to allege that RealPage purportedly sent inaccurate credit

information to a housing complex in Georgia —
                                            – which she has not actually alleged

– that is insufficient. The Eleventh Circuit has held that the mere transmission of
—

credit information into the state of Georgia does not satisfy the requirements of

Georgia’s
Georgia's long-arm statute. See Lockard v. Equifax, Inc., 163 F.3d 1259, 1266

(11th Cir. 1998).    In Lockard, the plaintiff argued that the delivery of credit

information by mail to the state of Georgia was sufficient to establish personal



                                        -5-
       Case 1:19-cv-02987-MLB Document 3-1 Filed 07/05/19 Page 6 of 17




jurisdiction existed over Southern Credit, an out-of-state defendant. Id. 1265. The

Court rejected Plaintiff’s
               Plaintiff's argument and found that Southern Credit "did
                                                                   “did not solicit

or transact business in Georgia and did not commit a tortious act in Georgia”
                                                                     Georgia"

merely by sending credit information into the state.       The same is true here.

Because Plaintiff cannot demonstrate that jurisdiction is proper under Georgia’s
                                                                       Georgia's

long-arm statute, Plaintiff has not satisfied her initial burden of establishing a

prima facie
prima  facie case of personal jurisdiction over RealPage. Stubbs, 447 F.3d at 1360.

      Because Plaintiff’s
              Plaintiff's Complaint does not establish that the requirements of

Georgia’s
Georgia's long-arm statute have been met for RealPage, the Court need not address

whether the exercise of jurisdiction would be proper under the Due Process Clause.

See LabMD v. Tiversa, Inc., 509 F. App'x 842, 846 (11th Cir.2013); Henriquez v.

El Pais Q'Hubocali.com, 500 F. App'x 824, 829 (11th Cir.2012); Diamond Crystal,

593 F.3d at 1263 (holding that the long-arm analysis "is
                                                     “is independent of and

distinct from, the constitutional analysis"
                                  analysis” and "that
                                                “that both, separate prongs of the

jurisdictional inquiry [must be] satisfied").
                                 satisfied”).   Instead, the Court should dismiss

Plaintiff’s
Plaintiff's claims against RealPage for lack of personal jurisdiction on these

grounds alone.




                                        -6-
       Case 1:19-cv-02987-MLB Document 3-1 Filed 07/05/19 Page 7 of 17




                2.   The Exercise of Personal Jurisdiction in Georgia Would Be
                     Inconsistent With Established Principles of Due Process

      If the Court were to continue with the analysis, it should also conclude that

there is no Constitutional basis for personal jurisdiction over RealPage. RealPage

is not subject to either general personal jurisdiction or specific personal jurisdiction

in this Court.

                     a.    The Court has no general jurisdiction
                                                    jurisdiction over RealPage.

      In most cases, general personal jurisdiction over a corporation only exists in

the forum(s) of the "corporation's
                    “corporation’s place of incorporation and its principal place of

business.” BNSFRy.
business." BNSF Ry. Co. v. Tyrrell, 137 S. Ct. 1549, 1558 (2017). The Complaint

contains no allegations that would support general jurisdiction over RealPage. Nor

is it possible for Plaintiff to make such allegations. RealPage is incorporated in

Delaware and has a principal place of business in Richardson, Texas.                See

                    ¶¶ 3-4, attached as Exhibit A.
Thornthwaite Decl., IN

                     b.    The Court lacks specific jurisdiction
                                                    jurisdiction over RealPage.

      With no claim of general jurisdiction possible, the inquiry shifts to specific

jurisdiction.    “Specific or case-linked jurisdiction depends on an affiliatio[n]
                 "Specific

between the forum and the underlying controversy (i.e., an activity or an

occurrence that takes place in the forum State and is therefore subject to the State’s
                                                                               State's

regulation).” Walden
regulation)." Walden v. Fiore, 571 U.S. 277, 284 n. 6 (2014) (quotations and



                                          -7-
          Case 1:19-cv-02987-MLB Document 3-1 Filed 07/05/19 Page 8 of 17




citations omitted). "Specific
                    “Specific jurisdiction is present when the defendant's contacts

with the forum state ‘satisfy
                     'satisfy three criteria: they must be related to the plaintiffs
                                                                          plaintiff's

cause of action or have given rise to it; they must involve some act by which the

defendant purposefully avails itself of the privilege of conducting activities within

the forum; and they must be such that the defendant should reasonably anticipate

being haled into court there.'
                       there.’ "” Webster
                                  Webster Chalk Paint Powder, LLC, 2014 WL

4093669, at *4 (quoting Sloss Indus. Corp. v. Eurisol, 488 F.3d 922, 925 (11th Cir.

2007)).

      Plaintiff’s
      Plaintiff's Complaint contains no such allegations. Plaintiff does not specify

any wrongful conduct committed by RealPage, nor does Plaintiff specifically

allege that the conduct occurred in Georgia. Without such allegations, Plaintiff

fails to establish a prima facie case that the Court can exercise personal jurisdiction

over RealPage under the Due Process Clause. See Henry v. Norcross, No. 1:16-

CV-3008-ELR-JSA, 2016 WL 9558939, at *5 (N.D. Ga. Nov. 14, 2016), report

and recommendation adopted, No. 1:16-CV-3008-ELR, 2017 WL 3836125 (N.D.

Ga. Jan. 5, 2017) (dismissing claims for lack of personal jurisdiction where a

plaintiff failed to assert that the individual defendants actually had contact with

Georgia in some form).       Because the Court has neither general nor specific




                                         -8-
       Case 1:19-cv-02987-MLB Document 3-1 Filed 07/05/19 Page 9 of 17




jurisdiction over RealPage, the Court should dismiss the claims against RealPage

pursuant to Fed. R. Civ. P. 12(b)(2).

      B.      Plaintiff’s
              Plaintiff's Complaint Fails to State A Claim For Relief

      Even if the Court had personal jurisdiction over RealPage, the Court should

still dismiss the Complaint under Fed. R. Civ. P. 12(b)(6) because it fails to state a

plausible claim for relief.

              1.      The Complaint is an Improper "Shotgun
                                                   “Shotgun Pleading”
                                                            Pleading"

                               Plaintiff’s Complaint because group pleading,
      The Court should dismiss Plaintiff's

otherwise known as a "shotgun"
                     “shotgun” pleading, is prohibited in the Eleventh Circuit. A

                               “the failure to identify claims with sufficient clarity
shotgun pleading is defined by "the

to enable the defendant to frame a responsive pleading."
                                              pleading.” Beckwith v. Bellsouth

Telecomms., Inc., 146 Fed.Appx. 368, 371 (11th Cir. 2005) (unpublished); see

also Sledge v. Goodyear Dunlop Tires N. Am., Ltd., 275 F.3d 1014, 1018 n.8 (11th

Cir. 2001).        Shotgun pleadings typically "contain
                                               “contain several counts, each one

incorporating by reference the allegations of its predecessors."
                                                  predecessors.” Strategic Income

Fund, L.L.C. v. Spear, Leeds & Kellog Corp., 305 F.3d 1293, 1295 (11th Cir.

2002). Shotgun pleadings also characteristically fail to specify which defendant is

responsible for each act alleged. Beckwith, 146 Fed.Appx. at 372 ("It
                                                                 (“It is virtually

impossible to ascertain what factual allegations correspond with each claim and




                                         -9-
       Case 1:19-cv-02987-MLB Document 3-1 Filed 07/05/19 Page 10 of 17




which claim is directed at which defendant.").
                                 defendant.”). The Eleventh Circuit has "roundly,
                                                                        “roundly,

repeatedly, and consistently condemn[ed]”
                             condemn[ed]" shotgun pleadings because such

          “wreak havoc on the judicial system."
pleadings "wreak                       system.” Davis v. Coca-Cola Bottling Co.

Consol., 516 F.3d 955, 979 (11th Cir. 2008); Byrne v. Nezhat, 261 F.3d 1075, 1130

(11th Cir. 2001).

      Plaintiff’s
      Plaintiff's half-page Complaint clearly qualifies as a shotgun pleading.

Plaintiff lumps together all defendants and simply lists the causes of action she

purports to allege. See Compl., p. 1 ("False
                                     (“False Reporting (improper screening report)

Fraud, False Light (Defamation), Civil Violation, Housing Discrimination and

          FCRA.”). The only factual allegations supporting Plaintiff’s
Violating FCRA.").                                         Plaintiff's claims are

that one of the unspecified defendants "[f]ailed
                                       “[f]ailed to research or verify before

reporting false, defamatory, maligning, malice discriminating information."
                                                              information.” Id.

Due to the largely incomprehensible nature of Plaintiff’s
                                              Plaintiff's pleading, RealPage is

unable to discern the factual basis of her claims, the specific nature of those claims,

or the defendant against whom each claim is brought.            This Court routinely

dismisses shotgun pleadings where the Court is unable to discern the factual basis

of any of Plaintiff’s
          Plaintiff's claims. See e.g. Henry v. Norcross, No. 1:16-CV-3008-ELR-

JSA, 2016 WL 9558939, at *9–10
                         *9-10 (N.D. Ga. Nov. 14, 2016), report and

recommendation adopted, No. 1:16-CV-3008-ELR, 2017 WL 3836125 (N.D. Ga.




                                         - 10 -
         Case 1:19-cv-02987-MLB Document 3-1 Filed 07/05/19 Page 11 of 17




Jan. 5, 2017) (dismissing complaint with prejudice for failure to state a claim);

Nezbeda v. Liberty Mut. Ins. Corp. (LIC), 306 F. Supp. 3d 1335, 1345 (N.D. Ga.

2017) (same); Bynum v. Resienburg, No. 1:18-CV-595-MHC, 2018 WL 6163179,

at *4 (N.D. Ga. Feb. 12, 2018) (finding that though pro se litigants are entitled to a

                                                  “comply with minimum pleading
less stringent pleading standard, they must still "comply

standards set forth in the Federal Rules of Civil Procedure”).
                                                  Procedure").

         Consistent with these decisions, the Court should dismiss Plaintiff’s
                                                                   Plaintiff's

impermissible shotgun pleading.

               2.   Plaintiff Does Not State a Valid Claim Under FCRA

         As explained above, Plaintiff provides no factual support for her FCRA

claim.     The only allegations relating to a potential FCRA claim is that an

unidentified              “failed
                defendant "failed    to     research   or   verify   before   reporting

false…information.”
false...information." Compl., p. 1. These allegations do not state a valid claim

under the FCRA.

         The FCRA provides a private right of action against consumer reporting

         (“CRA”); however, the FCRA does not make CRAs strictly liable for all
agencies ("CRA");

inaccuracies in the reports they prepare. Smith v. E-Backgroundchecks.com, Inc.,

81 F. Supp. 3d 1342, 1356 (N.D. Ga. 2015); Cahlin v. Gen. Motors Acceptance

Corp., 936 F.2d 1151, 1156 (11th Cir. 1991); Jackson v. Equifax Info. Servs., LLC,




                                          - 11 -
      Case 1:19-cv-02987-MLB Document 3-1 Filed 07/05/19 Page 12 of 17




167 F. App'x 144, 146 (11th Cir. 2006). Further, the FCRA does not require a

CRA to "research
       “research and verify"
                     verify” information before reporting it. Instead, a duty to

investigate the accuracy of information only arises when a consumer disputes

inaccurate information included on a report. See 15 U.S.C. § 1681i(a)(1)(A) ("[I]f
                                                                            (“[I]f

the completeness or accuracy of any item of information contained in a consumer's

file at a consumer reporting agency is disputed by the consumer and the consumer

                    directly… of such dispute...the
notifies the agency directly...       dispute…the agency shall...conduct
                                                         shall…conduct a

                            determine” the accuracy of the information"
reasonable investigation to determine"                     information” (emphasis

added).   Plaintiff does not contend that she notified RealPage of any alleged

inaccuracy on her report. Accordingly, she never triggered any alleged duty to

conduct an investigation.

      Even if Plaintiff’s
              Plaintiff's vague allegations were accepted as true, the Complaint

still does not state a valid claim under the FCRA. This provides an independent

ground to dismiss the Complaint.

             3.    Plaintiff’s
                   Plaintiff's Defamation Claim Is Preempted by the FCRA

      The Complaint does not contain any specific allegations relating to

defamation. Nonetheless, to the extent the Court construes Plaintiff’s
                                                           Plaintiff's use of the

     “defamatory” or "defamation"
word "defamatory"    “defamation” as a defamation claim, the Court should

dismiss that claim as well.




                                      - 12 -
      Case 1:19-cv-02987-MLB Document 3-1 Filed 07/05/19 Page 13 of 17




      RealPage assumes Plaintiff’s
                       Plaintiff's basis for any defamation claim is the alleged

inaccuracy she claims existed in her background screening report.         Courts in

Georgia, however, have made clear that the FCRA preempts defamation arising out

of allegedly false credit reports. See Morrison v. Ocwen Loan Servicing, LLC, No.

1:18-CV-01707-AT-LTW, 2019 WL 1225181, at *8 (N.D. Ga. Jan. 15, 2019)

(“[U]nder the well-reasoned interpretation of the FCRA currently prevailing in the
("[U]nder

Northern District of Georgia, Plaintiff’s
                              Plaintiff's claim for defamation...is
                                                    defamation…is preempted under

   U.S.C.
15 U.        1681t(b)(1)(F).”); Sadler v. Nationstar Mortg., LLC, No. 1:14-CV-
      S.0. § 1681t(b)(1)(F).");

01489 LMM-JCF, 2015 WL 11242005, at *4 (N.D. Ga. May 13, 2015) (holding

that a defamation claim brought against a mortgage servicer for credit reporting

was preempted); Spencer v. Nat'l City Mortg., 831 F. Supp.2d 1353, 1361-63, 1365

(N.D. Ga. 2011) (dismissing defamation claim as preempted by the FCRA).

Because the only plausible basis for Plaintiff’s
                                     Plaintiff's defamation claim is allegedly false

credit reporting, and any such claim is preempted by the FCRA, the Court should

dismiss Plaintiff’s
        Plaintiff's claim for defamation.

             4.    Plaintiff Does Not Satisfy the Pleading Requirements for

                   Fraud

      Plaintiff’s
      Plaintiff's Complaint also uses the word "fraud."
                                               “fraud.” To the extent Plaintiff

intends to assert a fraud claim, that claim is also ripe for dismissal. Plaintiff




                                        - 13 -
       Case 1:19-cv-02987-MLB Document 3-1 Filed 07/05/19 Page 14 of 17




alleges no facts supporting a fraud claim and fails to specify which defendant

committed fraud. Plaintiff's
                 Plaintiff’s fraud claim should be dismissed because she fails to

satisfy the heighted pleading requirements for such a claim.

      To adequately state a claim for fraud under Georgia law, a plaintiff must

allege: (1) a false representation by defendant; (2) scienter; (3) intent to induce the

plaintiff to act or refrain from acting; (4) justifiable reliance by the plaintiff; and

                  plaintiff.” Smith-Tyler v. Bank of
(5) damage to the plaintiff."                     of Am., NA.,
                                                          N.A., 992 F. Supp. 2d

1277, 1282 (N.D. Ga. 2014).        When alleging fraud, "a
                                                        “a party must state with

particularity the circumstances constituting fraud.”
                                             fraud." Fed. R. Civ. P. 9(b). To meet

this standard, a plaintiff must precisely identify facts such as the statement made,

who made the statement, the time and place the statement occurred, and the

manner in which the statement was made. Crespo v. Coldwell Banker Mortg., 599

F. App'x 868, 873 (11th Cir. 2014) (quoting Brooks v. Blue Cross & Blue Shield,

116 F.3d 1364, 1371 (11th Cir. 1997)).

      Plaintiff’s
      Plaintiff's Complaint falls woefully short of these stringent pleading

requirements. Plaintiff fails to identify any specific fraudulent statement made by

RealPage. Plaintiff makes no attempt to identify the precise statements made, who

specifically made the statements, or the time and place such statements were made.

Plaintiff does not contend that she justifiably relied upon or has been damaged by




                                         - 14 -
       Case 1:19-cv-02987-MLB Document 3-1 Filed 07/05/19 Page 15 of 17




the fraudulent statement. Plaintiff does not even specify which defendant made the

purported false statement. In short, Plaintiff has not established one element of a

fraud claim, much less all the required elements. For this reason, the claim should

be dismissed with prejudice.

             5.     Plaintiff’s
                    Plaintiff's Claims For "Housing
                                           “Housing Discrimination"
                                                    Discrimination” and "Civil
                                                                        “Civil
                    Violation” Are Incomprehensible
                    Violation"

       Plaintiff’s
       Plaintiff's final claims purport to be for "Housing
                                                  “Housing Discrimination”
                                                           Discrimination" and an

            “Civil Violation."
unspecified "Civil Violation.” The Complaint contains no factual allegations that

could support these claims. RealPage is a tenant screening company that provides

potential landlords with a license to use its software to request and create

background screening reports. The Complaint contains no plausible facts or theory

under which RealPage could be liable for housing discrimination. Given that

Plaintiff does not even identify the statutes upon which these final two claims are

based, they must be dismissed as impermissible vague. Beckwith, 146 Fed.Appx. at

372.

V.     Conclusion

       For the foregoing reasons, RealPage respectfully requests that the Court:

(1) grant its Motion to Dismiss; (2) dismiss Plaintiff’s
                                             Plaintiff's Complaint as to RealPage




                                       - 15 -
         Case 1:19-cv-02987-MLB Document 3-1 Filed 07/05/19 Page 16 of 17




with prejudice; and (3) grant RealPage any further relief that the Court may deem

appropriate.



Dated:       July 5, 2019               By: /s/ Alexander S. King
                                          Alexander S. King
                                          Georgia Bar No. 590607
                                          TROUTMAN SANDERS LLP
                                          3000 Bank of America Plaza
                                          600 Peachtree Street, N.E.
                                          Atlanta, GA 30308-2216
                                          Telephone: 404-885-3000
                                          Facsimile: 404-885-3900
                                          E-mail: alexander.king@troutman.com
                                          Counsel for Defendant RealPage, Inc.




                                      - 16 -
                                      -16-
           Case 1:19-cv-02987-MLB Document 3-1 Filed 07/05/19 Page 17 of 17




                          CERTIFICATE OF COMPLIANCE


           I certify that the foregoing document has been prepared in 14-point Times

New Roman font in accordance with Local Rule 5.1(C).

           This 5th day of July 2019.


                                          /s/ Alexander S. King
                                          Alexander S. King
                                          Georgia Bar No. 590607




39270817
